PER CURIAM.
The petition is granted in part and C.R., a child, is hereby afforded a belated appeal from the order of disposition in Leon County Circuit Court case number 2007-C J-152. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court shall appoint counsel for petitioner for the appeal if he qualifies for such an appointment.
The petition, insofar as belated appeal is sought from Leon County Circuit Court case numbers 2005-CJ-505 and 2005-CJ-1496, is denied.
BROWNING, C.J., ALLEN and THOMAS, JJ., concur.